Citation Nr: 1047211	
Decision Date: 12/20/10    Archive Date: 12/22/10

DOCKET NO.  07-25 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to an increased disability rating for bilateral 
hearing loss, currently evaluated as 20 percent disabling.

2.  Entitlement to an increased disability rating for tinnitus, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel




INTRODUCTION

The Veteran served on active duty from April 1966 to November 
1968. 

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a November 2006 decision of the Hartford, 
Connecticut, Department of Veterans Affairs (VA) Regional Office 
(RO).


FINDINGS OF FACT

1.  The Veteran's hearing loss is no worse than Level V hearing 
loss in the right ear and Level V hearing loss in the left ear.

2.  The Veteran's service-connected tinnitus is assigned a 10 
percent rating, which is the maximum rating authorized under 
Diagnostic Code 6260.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.85, Diagnostic Code 
6100, 4.86 (2010).

2.  The criteria for an evaluation in excess of 10 percent for 
bilateral tinnitus have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.87, Diagnostic Code 6260 
(2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2010)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the implementation of 
the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2010).

The provisions of the VCAA have no effect on an appeal where the 
law, and not the underlying facts or development of the facts are 
dispositive in a matter.  Manning v. Principi, 16 Vet. App. 534, 
542-43 (2002).  The Veteran's claim for an increased rating for 
tinnitus is being denied as a matter of law; therefore, the VCAA 
has no effect on that portion of the appeal.  

The notice requirements of the VCAA require VA to notify the 
claimant of any evidence that is necessary to substantiate the 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  38 C.F.R. 
§ 3.159(b) (2010).  The requirements apply to all five elements 
of a service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  VCAA notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO).  Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, 
the VCAA notice requirements may be satisfied if any errors in 
the timing or content of such notice are not prejudicial to the 
claimant.  See Pelegrini, 18 Vet. App. at 121.

The Veteran was provided VCAA notice in an August 2006 pre-rating 
letter.  This letter advised the Veteran of what information and 
evidence is needed to substantiate a claim for a higher rating, 
as well as what information and evidence must be submitted by the 
Veteran and what information and evidence will be obtained by VA.  
The letter also advised the Veteran of the necessity of providing 
medical or lay evidence demonstrating the level of disability and 
the effect that the disability has on his employment.  The notice 
also provided examples of pertinent medical and lay evidence that 
the Veteran may submit (or ask the Secretary to obtain) relevant 
to establishing entitlement to a disability evaluation.  See 
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (VCAA 
notice in a claim for increased rating need not be "veteran 
specific").  The letter further advised the Veteran of how 
effective dates are assigned, and the type of evidence which 
impacts those determinations.  

The record also reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the Veteran.  
Specifically, the information and evidence that have been 
associated with the claims file include the Veteran's service 
treatment records and VA examination reports.

As discussed above, the VCAA provisions have been considered and 
complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  The Veteran was an active participant in the claims 
process by providing evidence and argument and presenting for a 
VA examination.  Thus, he was provided with a meaningful 
opportunity to participate in the claims process and has done so.  
Any error in the sequence of events or content of the notices is 
not shown to have any effect on the case or to cause injury to 
the Veteran.  Therefore, any such error is harmless and does not 
prohibit consideration of these matters on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claims and what the evidence in the 
claims file shows, or fails to show, with respect to the claims.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2010).  Separate diagnostic codes 
identify the various disabilities.  Disabilities must be reviewed 
in relation to their history.  38 C.F.R. § 4.1.  Other 
applicable, general policy considerations are: interpreting 
reports of examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so that 
the current rating may accurately reflect the elements of 
disability, 38 C.F.R. § 4.2 (2010); resolving any reasonable 
doubt regarding the degree of disability in favor of the 
claimant, 38 C.F.R. § 4.3 (2010); where there is a question as to 
which of two evaluations apply, assigning a higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7 (2010); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disability upon the person's 
ordinary activity, 38 C.F.R. § 4.10 (2010).  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, see 38 
C.F.R. § 4.2, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  Nevertheless, the Board acknowledges that a 
claimant may experience multiple distinct degrees of disability 
that might result in different levels of compensation from the 
time the increased rating claim was filed until a final decision 
is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken with 
consideration of the possibility that different ratings may be 
warranted for different time periods based on the facts found - a 
practice known as "staged" ratings.

I. Hearing Loss

The Veteran contends that he is entitled to a disability rating 
in excess of 20 percent for bilateral hearing loss because the 
condition affects him negatively in social and occupational 
settings. 

Historically, service connection was awarded for bilateral 
hearing loss by an October 1969 rating decision.  The current 
appeal stems from a July 2006 claim for an increased rating.

Evaluations of bilateral defective hearing range from non-
compensable to 100 percent based on organic impairment of hearing 
acuity as measured by the results of controlled speech 
discrimination tests together with the average hearing threshold 
level measured by pure tone audiometry tests in the frequencies 
of 1000, 2000, 3000, and 4000 cycles per second (Hertz).  To 
evaluate the degree of disability from bilateral service-
connected defective hearing, the schedule establishes 11 auditory 
hearing acuity levels designated from Level I for essentially 
normal hearing acuity through Level XI for profound deafness.  
38 C.F.R. §§ 4.85, Tables VI and VII, Diagnostic Code 6100 
(2010).  Disability ratings for hearing loss are derived from a 
mechanical application of the rating schedule to the numeric 
designations resulting from audiometric testing.  See Lendenmann 
v. Principi, 3 Vet. App. 345 (1992).

An exceptional pattern of hearing impairment occurs when the pure 
tone threshold at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 decibels or more.  In that 
situation, the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or Table 
VIA, whichever results in the higher numeral.  38 C.F.R. § 
4.86(a) (2010).  Further, when the average pure tone threshold is 
30 decibels or less at 1000 Hertz, and 70 decibels or more at 
2000 Hertz, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table VI 
or Table VIA, whichever results in the higher numeral.  That 
numeral will then be elevated to the next higher Roman numeral.  
Each ear will be considered separately.  38 C.F.R. § 4.86(b) 
(2010).  

A September 2006 VA audiological evaluation shows pure tone 
thresholds, in decibels, were as follows:



HERTZ


1000
2000
3000
4000
Avg.
RIGHT
10
75
75
65
56
LEFT
10
75
75
75
59

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and 72 percent in the left ear.  The 
audiologist stated the results showed bilaterally symmetrical 
moderately severe to severe sensorineural hearing loss.  

Applying the results from the September 2006 VA examination to 
Table VI in 38 C.F.R. § 4.85 yields a finding of Level I hearing 
loss in the right ear and Level V hearing loss in the left ear.  
The findings on this examination warrant consideration under 38 
C.F.R. § 4.86(b).  Applying the results to Table VIA in 38 C.F.R. 
§ 4.85 yields a finding of Level IV hearing loss in each ear, 
which is elevated to Level V hearing loss in each ear.  Where 
hearing loss is at Level V in one ear and Level V in the other, a 
20 percent rating is assigned under Table VII.  38 C.F.R. § 4.85 
(2010).  

The VA examination was conducted in accordance with 38 C.F.R. § 
4.85(a) and is highly probative.  The Board acknowledges that in 
Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007), the 
United States Court of Appeals for Veterans Claims (Court), noted 
that VA had revised its hearing examination worksheets to include 
the effect of the veteran's hearing loss disability on 
occupational functioning and daily activities.  In this case the 
VA examination was conducted prior to the revision of the VA 
examination worksheets.  Moreover, the Veteran submitted his own 
statements describing the functional effects of his hearing loss 
on his daily life.  The Veteran indicated that it was hard to 
function in a public forum and difficult to function in a social 
or business setting.  He explained that group function was almost 
nonexistent due to his misconception or misinterpretation of 
conversation.  Thus, to the extent that the holding in Martinak 
is applicable to VA examinations conducted prior to April 24, 
2007, the Veteran has provided the pertinent information and 
there is no prejudice in deciding the claim.  See Martinak, supra 
(even if an audiologist's description of the functional effects 
of the veteran's hearing disability was somehow defective, the 
veteran bears the burden of demonstrating any prejudice caused by 
a deficiency in the examination).  

The Board sympathizes with the Veteran's complaints regarding the 
functional impact of his hearing loss on his daily life, but the 
assignment of disability ratings for hearing impairment is 
derived from a mechanical formula based on levels of pure tone 
threshold average and speech discrimination.  The findings on the 
examinations are more probative than the lay contentions as to 
the extent of hearing loss.

In summary, the competent medical evidence of record fails to 
demonstrate that a rating in excess of 20 percent is warranted 
for the Veteran's service-connected bilateral hearing loss at any 
point during the course of the claim.  Accordingly, the Board 
finds that the currently assigned 20 percent evaluation is 
appropriate for the entire period.  See Hart, 21 Vet. App. 505.

The Board has also considered whether the Veteran's bilateral 
hearing loss presents an exceptional or unusual disability 
picture as to render impractical the application of the regular 
schedular standards such that referral to the appropriate 
officials for consideration of extra-schedular ratings is 
warranted.  See 38 C.F.R. § 3.321(b)(1) (2010); Bagwell v. Brown, 
9 Vet. App. 337, 338-39 (1996).  In this case there are no 
exceptional or unusual factors with regard to the Veteran's 
bilateral hearing loss.  The threshold factor for extra-schedular 
consideration is a finding that the evidence before VA presents 
such an exceptional disability picture that the available 
schedular evaluation for that service-connected disability is 
inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) 
("[R]ating schedule will apply unless there are 'exceptional or 
unusual' factors which render application of the schedule 
impractical.").  Here, the rating criteria reasonably describe 
the Veteran's disability level and symptomatology, and provide 
for consideration of greater disability and symptoms than 
currently shown by the evidence.  Thus, his disability picture is 
contemplated by the rating schedule, and the assigned schedular 
evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. 
App. 111, 115 (2008).  Consequently, referral for extra-schedular 
consideration is not warranted.

II. Tinnitus

Historically, service connection was awarded for tinnitus by a 
July 1982 rating decision.  The current appeal stems from a July 
2006 claim for an increased rating.

The Veteran's service-connected tinnitus is evaluated as 
10 percent disabling under Diagnostic Code 6260, which is the 
maximum schedular rating available for such disability.  See 
38 C.F.R. §4.87.  Note (2) under this Diagnostic Code indicates 
that only a single evaluation for recurrent tinnitus will be 
assigned, whether the sound is perceived in one year, both ears, 
or in the head.  There is no legal basis upon which to award a 
higher schedular evaluation for tinnitus.  

Moreover, the Board has also considered whether the Veteran's 
bilateral tinnitus presents an exceptional or unusual disability 
picture as to render impractical the application of the regular 
schedular standards such that referral to the appropriate 
officials for consideration of extra-schedular ratings is 
warranted.  See 38 C.F.R. § 3.321(b)(1) (2010); Bagwell, supra.  
Here, the rating criteria reasonably describe the Veteran's 
disability level from tinnitus.  The Veteran has not reported any 
exceptional factors related to his tinnitus, nor does the record 
reflect such.  Thus, his disability picture is contemplated by 
the rating schedule, and the assigned schedular evaluation is, 
therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 
(2008).  Consequently, referral for extra-schedular consideration 
is not warranted.




ORDER

Entitlement to an increased disability rating for bilateral 
hearing loss, currently evaluated as 20 percent disabling, is 
denied.

Entitlement to an increased disability rating for tinnitus, 
currently evaluated as 10 percent disabling, is denied.




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


